Citation Nr: 1028999	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-26 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for essential tremors, 
including as secondary to service-connected PTSD.

2.  Entitlement to an initial rating greater than 50 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1957 to September 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The Board notes that, in Rice v. Shinseki, the United States 
Court of Appeals for Veterans Claims (Court) recently held that a 
TDIU claim cannot be considered separate and apart from an 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Instead, the Court held that a TDIU claim is an attempt 
to obtain an appropriate rating for a service-connected 
disability.  The Court also found in Rice that, when entitlement 
to a TDIU is raised during the adjudicatory process of the 
underlying disability, it is part of the claim for benefits for 
the underlying disability.  

The record in this case indicates that the Veteran has asserted 
that he is not employable by reason of his service-connected 
PTSD.  In light of Rice, this claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran does 
not experience any current disability due to essential tremors 
which could be attributed to active service.

2.  The competent medical evidence shows that, prior to July 23, 
2009, the Veteran's service-connected PTSD is manifested by, at 
worst, occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
irritability, nightmares, and depression.

3.  The competent medical evidence shows that, effective July 23, 
2009, the Veteran's service-connected PTSD is manifested by 
deficiencies in most areas including work, school, family 
relations, judgment, thinking, or mood due to such symptoms as 
frequent suicidal ideation, profound depression, no interest in 
most activities, no energy and motivation, diminished memory and 
concentration, increased irritability, and feelings of 
hopelessness.


CONCLUSIONS OF LAW

1.  Essential tremors were not incurred in active service and 
were not caused or aggravated by service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).

2.  The criteria for an initial rating in excess of 50 percent 
for PTSD prior to July 23, 2009 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130 , Diagnostic Code (DC) 9411 (2009).

3.  The criteria for an initial 70 percent rating, and no higher, 
for PTSD have been met effective July 23, 2009.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130 , Diagnostic Code (DC) 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for PTSD is a 
"downstream" element of the RO's grant of service connection 
for this disability in the currently appealed rating decision.  
For such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that 
once service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In 
August and October 2007, VA notified the Veteran of the 
information and evidence needed to substantiate and complete a 
claim of service connection for PTSD, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  These letters 
also informed the appellant to submit medical evidence relating 
the claimed essential tremors to active service and noted other 
types of evidence the Veteran could submit in support of his 
claims.  The Veteran further was informed of when and where to 
send the evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection 
claim was provided in all of VCAA notice letters provided to the 
Veteran in this case, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As will be explained below 
in greater detail, the evidence supports granting a higher 
initial 70 percent rating for PTSD effective July 23, 2009.  The 
evidence does not support granting service connection for 
essential tremors, including as secondary to PTSD.  Thus, any 
failure to provide notice as to the disability rating or 
effective date for a claim of service connection for tremors 
under the VCAA cannot be considered prejudicial to the Veteran, 
because these issues are moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the opportunity 
to submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, with respect to the Veteran's service 
connection claim for essential tremors, including as secondary to 
service-connected PTSD, notice as to what is necessary in order 
to grant service connection was issued in August and October 2007 
and the claim was adjudicated in January 2008.  This claim was 
readjudicated in July and November 2008 and in April 2009.  With 
respect to the Veteran's higher initial rating claim for PTSD, 
the Board points out that the August and October 2007 VCAA notice 
letters were issued prior to January 2008 rating decision 
currently on appeal.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran was provided VA examinations for his PTSD.  These 
examinations reviewed the symptoms in light of the medical 
history and evidence and evaluated the Veteran under the 
appropriate rating criteria.  They are adequate for rating 
purposes.  There is no competent evidence, other than the 
Veteran's statements, which indicates that he experiences any 
current disability due to essential tremors.  Nor is there any 
competent evidence, other than his statements, which indicates 
that any of his claimed essential tremors may be associated with 
service.  The Veteran is not competent to testify as to etiology 
of this disability as it requires medical expertise to diagnose.  
Thus, an examination is not required with respect to the 
Veteran's service connection claim for essential tremors, 
including as secondary to service-connected PTSD.  In summary, VA 
has done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Service Connection for Essential Tremors

The Veteran contends that he incurred essential tremors during 
active service.  He alternatively contends that his service-
connected PTSD caused or aggravated his essential tremors.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition also is 
compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for essential tremors, 
including as secondary to service-connected PTSD.  The Board 
acknowledges initially that service connection is in effect for 
PTSD.  Despite the Veteran's assertions to the contrary, there is 
no indication that he experienced essential tremors at any time 
during his nearly 20 years of active service.  The Veteran was 
normal clinically at his enlistment physical examination in 
December 1957 and reported no relevant medical history.  
Subsequent periodic physical examinations in October 1960, 
October 1966, February 1970, December 1971 were unchanged.  The 
Veteran again was normal clinically at his separation physical 
examination in March 1977 and he again reported no relevant 
medical history.  The Board acknowledges that the Veteran's post-
service VA and private treatment records show that the Veteran 
was seen for a complaint of tremors by Dr. Gregory R. Hodson in 
April 1998.  Dr. Hodson noted that the Veteran's "only complaint 
is that he is starting with his tremor again where he was on the 
Inderol beforehand."  On VA outpatient treatment in February 
2008, the Veteran's history included "a fine intention tremor 
since 1978" which was not considered disabling.  It also was 
noted that the Veteran had no history of a cerebrovascular 
accident or spinal cord injury.  The assessment include tremor 
which was stable.  These records otherwise are silent for any 
complaints of or treatment for essential tremors, even though 
they also show that the Veteran has been treated repeatedly for 
his service-connected PTSD, including his most recent 
hospitalization in July 2009.  Records dates subsequent to 
February 2008 also do not confirm the diagnosis of a tremor which 
appears to have stabilized by that time.  None of the Veteran's 
post-service VA and private treating physicians have related his 
claimed essential tremors to active service or any incident of 
such service, including as secondary to his service-connected 
PTSD.  The Veteran has not identified or submitted any evidence 
showing that his essential tremors are related to active service.  
Nor has he identified or submitted any evidence showing that his 
service-connected PTSD caused or aggravated his essential 
tremors.  There is no competent opinion of record concerning the 
contended causal relationship between the Veteran's essential 
tremors and active service.  It also appears that the Veteran's 
essential tremors may have resolved as records dated subsequent 
to February 2008 do not indicate that he experiences any current 
disability due to essential tremors.  In summary, the Board finds 
that service connection for essential tremors, including as 
secondary to service-connected PTSD, is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

The Veteran is competent to report what he experienced during 
active service.  The Board again finds that his reported in-
service history is not credible, however, because it is not 
supported by a review of the contemporaneous service treatment 
records which show no complaints of or diagnosis of essential 
tremors at any time during the Veteran's nearly 20 years of 
active service.  The Veteran also has not shown that he has the 
expertise required to diagnose essential tremors.  Nor is the 
Veteran competent to offer an opinion regarding any causal 
relationship between essential tremors and active service, 
including as secondary to his service-connected PTSD.  Again, 
there is no documentation of any findings with respect to 
essential tremors in service.  While the Veteran's contentions 
have been considered carefully, these contentions are outweighed 
by the medical evidence of record showing no nexus between the 
claimed essential tremors and active service, including as 
secondary to service-connected PTSD.

Higher Initial Rating for PTSD

The Veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  He specifically contends 
that he currently experiences increasing suicidal and homicidal 
thoughts which he relates to a worsening of his service-connected 
PTSD.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2009); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Separate ratings can be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Veteran's service-connected PTSD with depression currently is 
evaluated as 50 percent disabling effective August 15, 2007, 
under 38 C.F.R. § 4.130, DC 9411 (PTSD).  See 38 C.F.R. § 4.130, 
DC 9411 (2009).  A 50 percent rating is assigned under DC 9411 
for PTSD manifested by manifested by occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively, impaired impulse 
control (such as unprovoked irritability with periods of 
violence), spatial disorientation, neglect of personal appearance 
and hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), or an inability to 
establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board finds that the preponderance of the evidence supports 
assigning a disability rating of 70 percent, but no higher, for 
PTSD effective July 23, 2009.  Prior to July 23, 2009, the 
Veteran's service-connected PTSD with depression was manifested 
by, at worst, occupational and social impairment with reduced 
reliability and productivity.  The Board notes initially that the 
Veteran's service personnel records show that he had active 
combat service in Vietnam and was awarded the Combat Action 
Ribbon for such service.  The Veteran's service treatment records 
show that he was not treated for PTSD at any time during his 
nearly 20 years of active service.  Instead, it appears that, 
following service separation in September 1977, he first was 
treated for PTSD when he was seen on VA examination in January 
2008.  At that examination, the Veteran complained that he had no 
friends or relationships except with his wife since he had 
returned from Vietnam and had alienated his children.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran stated that he had 
retired in 2003 after working for a U.S. Navy nuclear reactor 
facility for about 20 years.  He also stated that he did not 
spend with his children and alienated them.  He reported being 
married 3 times, doing very little at home, and having no leisure 
pursuits.  He stated that he had worked different shifts at Wal-
Mart since 2003.  Mental status examination of the Veteran showed 
good hygiene, normal psychomotor activity, normal speech in rate 
and tone, full orientation, and linear, goal-directed thought 
process/content.  There was no inappropriate behavior, delusions, 
hallucinations, or obsessive or ritualistic behavior.  The 
Veteran also denied any current suicidal or homicidal ideation.  
The Veteran's GAF score was 44, indicating serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  The diagnoses included chronic PTSD.  

In a June 2008 statement, the Veteran complained that his 
service-connected PTSD had worsened.  He stated that he suffered 
from extreme depression and had conflicts with his supervisors at 
work.  He also stated that he continued experiencing nightmares 
about his experiences in Vietnam, had a panic attack at work, and 
experienced panic attacks at least 3 times a week.  He reported 
further that he had homicidal thoughts and no hobbies.  The 
Veteran received VA outpatient treatment for his service-
connected PTSD throughout 2008 and 2009.  Although the Veteran is 
competent to report that his service-connected PTSD had worsened, 
as he reported in June 2008, the competent medical evidence (VA 
outpatient treatment records) does not support assigning a higher 
initial rating than 50 percent for PTSD because there was no 
objective worsening of this disability during this time period.  
The Veteran also has not submitted or identified any evidence 
demonstrating that he is entitled to an initial rating greater 
than 50 percent for service-connected PTSD prior to July 23, 
2009.  For example, the Veteran reported in March 2009 that he 
felt anxious, depressed, and angry because of his PTSD and 
experienced nightmares about his Vietnam service.  He also had 
road rage.  The Board finds that, at least prior to July 23, 
2009, the Veteran's service-connected PTSD with depression was no 
more than moderately disabling.  The competent medical evidence 
suggests that, overall, the Veteran's service-connected PTSD was 
no more than moderately disabling prior to July 23, 2009.  The 
Board finds that the criteria for a higher initial rating than 
50 percent are not met for this time period.  See 38 C.F.R. 
§ 4.130, DC 9411 (2009).

The Veteran was hospitalized at a VA medical center from July 23-
31, 2009, for treatment of his service-connected PTSD.  A 
discharge summary indicated that, on admission, the Veteran had 
increased suicidal and homicidal ideation and had thought about 
buying a rifle.  He also reported having a plan to commit suicide 
by driving off a bridge or swerving in traffic and causing what 
he hoped would be a deadly accident resulting in his own death.  
The Veteran reported that, 2 days prior to his admission, he had 
threatened a car salesman with bodily harm.  The VA examiner 
noted that the Veteran recently had lost his job at Wal-Mart, 
lost his home, and filed bankruptcy.  Although he still was 
married to his wife after 37 years, the Veteran stated that the 
only reason his wife stayed married to him was because she saw 
him as her meal ticket.  He complained of sleep problems and 
inability to shut his mind off while he was sleeping.  He also 
complained of nightly nightmares and feelings of suicide and 
hopelessness about the future.  On mental status examination on 
admission, the Veteran made no eye contact and had psychomotor 
retardation.  His speech was monotone and hesitant.  His thoughts 
were logical with suicidal ideation and a plant to shoot 
anything/anyone or commit suicide by cop.  His suicidal ideation 
also was more chronic and included a plan to cause a motor 
vehicle accident.  There was no psychosis.  The Veteran's GAF 
score on admission was 45, indicating serious symptoms.  The 
assessment on admission included PTSD.  The Veteran was 
considered a medium to high-risk for self-harm.  The Veteran's 
mental status improved during his hospital stay.  On mental 
status examination just prior to his discharge, the Veteran 
maintained good eye contact with no obvious psychomotor agitation 
or retardation.  His thought process was logical and linear 
without looseness of associations or flight of ideas.  He denied 
suicidal and homicidal ideation.  He also denied any 
hallucinations or delusions.  The discharge diagnoses included 
PTSD.

In a letter dated on July 29, 2009, 2 days prior to the Veteran's 
discharge from a VA medical center, a VA staff psychiatrist 
stated that, although the Veteran's PTSD symptoms were not 
necessarily debilitating in the past but had become so in recent 
times.  This VA examiner stated that the Veteran avoided 
relationships with other people and isolate himself as a result 
of his PTSD.  The Veteran's PTSD symptoms also included 
nightmares, flashbacks, sleep disturbance, and irritability.  The 
examiner stated that the Veteran's life increasingly had become 
meaningless for him and caused him to lose interest in most 
activities.  The Veteran's energy and motivation had left him, 
his memory and concentration had diminished, and his irritability 
had increased.  The Veteran had become extremely isolative and 
embittered with feelings of hopelessness about his future.  He 
also had begun harboring strong thoughts of suicide and his 
connection to life had loosened considerably.  Because the 
Veteran had been unable to keep his job at Wal-Mart, the VA 
examiner stated that his PTSD symptoms had come back in full 
force.  

The Board finds that the competent medical evidence (in this 
case, the VA hospitalization report dated in July 2009 and the 
accompanying VA examiner's July 2009 letter) supports assigning 
an initial 70 percent rating for the Veteran's service-connected 
PTSD effective July 23, 2009.  Both the competent medical 
evidence and the credible lay testimony indicate that the 
Veteran's service-connected PTSD is manifested by occupational 
and social impairment with deficiencies in most areas as of 
July 23, 2009 (the date he was admitted to a VA medical center 
with increased PTSD symptoms).  The Veteran was admitted to the 
psychiatric ward at a VA medical center on July 23, 2009, 
complaining of increased suicidal and homicidal ideation and 
outlining very specific plans for killing himself and/or others.  
He also reported increased feelings of suicide and hopelessness 
about the future.  Mental status examination on admission showed 
that suicidal ideation and a plan to shoot anything/anyone or 
commit suicide by cop.  His suicidal ideation also was more 
chronic and included a plan to cause a motor vehicle accident.  
The Veteran's GAF score on admission indicated serious symptoms.  
He also was considered a medium to high-risk for self-harm.  The 
VA examiner stated in his July 2009 letter that the Veteran's 
life increasingly had become meaningless for him.  The Veteran 
had become extremely isolative and embittered.  Consistent with 
the Veteran's mental status examination on admission to a VA 
medical center that same month, the VA examiner also reported in 
July 2009 that the Veteran had begun harboring strong thoughts of 
suicide and his connection to life had loosened considerably.  
The Board notes that this evidence was submitted directly with a 
waiver of RO jurisdiction.  Subsequent VA outpatient treatment in 
December 2009, also submitted with a waiver of RO jurisdiction, 
showed that the Veteran's GAF score had declined to 40, 
indicating some impairment in reality testing or communication or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  There is no indication, 
however, that the Veteran's service-connected PTSD has been 
totally disabling at any time during this appeal.  Although the 
Veteran's marriage is impaired, he still is married to his wife 
of 37 years.  No delusions or hallucinations or grossly 
inappropriate behavior have been noted on any examinations 
conducted during the appeal period.  There is no suggestion in 
the medical evidence that the Veteran is unable to perform his 
activities of daily living, maintain his personal hygiene, or is 
disoriented.  This indicates that the Veteran is not totally 
disabled from a social or occupational standpoint as a result of 
his service-connected PTSD.  The Veteran also has not identified 
or submitted any evidence showing that he is totally disabled as 
a result of his service-connected PTSD with depression.  The 
Board concludes that the criteria for an initial rating of 
70 percent, but no higher, have been met for the Veteran's 
service-connected PTSD effective July 23, 2009.  See 38 C.F.R. 
§ 4.130, DC 9411 (2009); see also Fenderson, 12 Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected PTSD.  38 C.F.R. 
§ 3.321 (2009); Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008) (noting that the issue of an extraschedular rating is a 
component of a claim for an increased rating and referral for 
consideration must be addressed either when raised by the Veteran 
or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected PTSD are not inadequate in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's service-connected 
PTSD.  This is especially true because the 70 percent rating 
assigned for the Veteran's PTSD effective July 23, 2009, 
contemplates moderately severe disability.  As discussed above, 
neither the competent medical evidence nor the lay testimony 
submitted in support of this claim demonstrate that the Veteran 
is totally disabled as a result of his service-connected PTSD 
with depression.  Moreover, the evidence does not demonstrate 
other related factors such as marked interference with employment 
and frequent hospitalization.  It appears that the Veteran's 
recent hospitalization at a VA medical center in July 2009, which 
prompted the assignment of an initial 70 percent rating in this 
decision, was his first hospitalization for treatment of his 
service-connected PTSD.  The VA examiner also noted in his July 
2009 letter that the Veteran's advanced age and physical problems 
gradually forced the Veteran out of the work force.  The Veteran 
himself reported while hospitalized in July 2009 that he had not 
been hired back by a second Wal-Mart store after being told that 
he would be re-hired.  In light of the above, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating for service-connected PTSD pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for essential tremors, 
including as secondary to service-connected PTSD, is denied.

Entitlement to a disability rating greater than 50 percent for 
PTSD prior to July 23, 2009, is denied.

Entitlement to a disability rating of 70 percent for PTSD is 
granted effective July 23, 2009.

REMAND

As noted in the Introduction, the Veteran essentially has 
contended that he is unemployable as a result of his service-
connected PTSD.  The medical records in the claims file are 
replete with references by the Veteran to the fact that his 
service-connected PTSD interfered with his ability to work at 
Wal-Mart, a job he had taken to support his wife financially 
because she was in a wheelchair.  More recent treatment records 
indicate that the Veteran has been unable to keep his job at Wal-
Mart due to the increasing severity of his PTSD.  The Board notes 
that, prior to this decision, although the Veteran had one 
disability ratable at 40 percent or more, he did not have 
sufficient additional disability to bring the combined rating to 
70 percent or more and did not meet the schedular criteria for a 
TDIU.  See 38 C.F.R. § 4.16.  The Board also notes that the 
Veteran has not been advised of what is required to substantiate 
a TDIU claim.  Given the Veteran's contentions regarding his 
employability, and in light of the Board's decision above 
granting a higher initial rating of 70 percent for PTSD effective 
July 23, 2009, the Board finds that, on remand, the RO should 
issue appropriate VCAA notice and then adjudicate a TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice on the 
Veteran's TDIU claim.  A copy of the 
notice letter should be included in the 
claims file.

2.  Then, the Veteran should be scheduled 
for an examination to determine the 
effects of his PTSD, diabetes mellitus, 
tinnitus, and/or hearing loss on his 
ability to obtain and maintain employment.  
The examiner is asked to obtain a complete 
occupational history from the Veteran, if 
possible, and to provide an opinion as to 
whether, following a review of the claims 
file and physical examination of the 
Veteran, the Veteran's service-connected 
PTSD, diabetes mellitus, tinnitus, and/or 
hearing loss, alone or in combination, 
renders him unable to secure or follow a 
substantially gainful occupation (more 
than marginal employment).  A complete 
rationale must be provided for any opinion 
expressed.

3.  Thereafter, readjudicate the Veteran's 
TDIU claim.  If the benefits sought on 
appeal remains denied, the Veteran and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


